                                                           1   THE MLNARIK LAW GROUP, INC.
                                                               WILLIAM W. WINTERS (SBN 302818)
                                                           2   2930 Bowers Avenue
                                                               Santa Clara, CA 95051
                                                           3   Telephone: (408) 919-0088
                                                               Facsimile: (408) 919-0188
                                                           4
                                                               Attorneys for Debtor
                                                           5   Pierce Contractors, Inc.

                                                           6
                                                                                           UNITED STATES BANKRUPTCY COURT
                                                           7
                                                                             NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                           8

                                                           9   In re:                                           )    Chapter 11
                                                                                                                )
The Mlnarik Law Group, Inc.




                                                          10                                                    )   Case No. 20-50182 MEH
                                                               PIERCE CONTRACTORS, INC.                         )
                                                          11                                                    )   DEBTOR IN POSSESSION’S STATUS
                                                                                                                )   CONFERENCE STATEMENT
                                                          12                           Debtor.                  )
                                                                                                                )
                              TELEPHONE (408) 919-0088
                               FACSIMILE (408) 919-0188
                                 Santa Clara, CA 95051




                                                                                                                )
                                  2930 Bowers Avenue




                                                          13
                                                                                                                )
                                                          14                                                    )
                                                                                                                )
                                                          15                                                    )   HON. M. ELAINE HAMMOND

                                                          16

                                                          17

                                                          18

                                                          19
                                                                        PIERCE CONTRACTORS, INC., the Debtor and debtor-in-possession herein (“Debtor”)
                                                          20
                                                               filed its Chapter 11 case on January 31, 2020, and submits its third Status Conference Statement as
                                                          21
                                                               follows:
                                                          22
                                                                        A. Factors Leading to Bankruptcy and Current Case Status
                                                          23

                                                          24            Debtor, a plumbing and construction contractor, had several large contracts that fell through,

                                                          25   causing Debtor to default on loan payments for real property and vehicles that it owns. Debtor
                                                          26   hopes to propose a plan that can catch up on these loan arrears. Due to the pandemic Debtor’s
                                                          27
                                                               business has not recovered. However, Debtor plans to file and a plan that pays all secured creditors
                                                          28

                                                                                                                     1
                                                          Case: 20-50182      Doc# 69      Filed: 01/25/21     Entered: 01/25/21 18:04:21
                                                                                          Pierce Contractors, Inc. – STATUS CONFERENCE STATEMENT
                                                                                                                                                   Page 1 of 3
                                                           1   within 30 days. The funds are coming from a capital contribution from the owner. The capital
                                                           2   contribution is the negotiated result of a settlement of a personal injury lawsuit resulting from a
                                                           3
                                                               plane crash that killed the owner’s wife. The parties have finalized an agreement and the parties
                                                           4
                                                               should receive settlement checks within a few weeks of the hearing.
                                                           5
                                                                       B. Attendance at IDI and § 341 Meeting
                                                           6

                                                           7           Accompanied by counsel, Debtor attended his IDI on March 5, 2020 and 341 on May 22,

                                                           8   2020, both have been concluded.

                                                           9           C. Employment of Professionals
The Mlnarik Law Group, Inc.




                                                          10
                                                                       This Court issued an order employing The Mlnarik Law Group, Inc. as Debtor’s counsel on
                                                          11
                                                               April 24, 2020.
                                                          12
                              TELEPHONE (408) 919-0088




                                                                       D. Plan and Disclosure Statement
                               FACSIMILE (408) 919-0188
                                 Santa Clara, CA 95051
                                  2930 Bowers Avenue




                                                          13
                                                                       The Debtor is imminently finalizing its plan. Due to uncertainties in funding schedule on the
                                                          14

                                                          15   personal injury settlement, Debtor was not able to file a plan that he could commit to in time to

                                                          16   notice it for hearing on this status conference. Although the funding schedule is not certain at this
                                                          17   point, due to recent developments, it is known enough to where Debtor can be reasonably sure
                                                          18
                                                               enough to be able to commit to the plan. Debtor should have its plan on file by the hearing and is
                                                          19
                                                               requesting the soonest available hearing date (within the notice period) to notice it for.
                                                          20
                                                                       E. Post-Petition Taxes
                                                          21

                                                          22           Debtor’s post-petition taxes are current.

                                                          23           F. Monthly Operating Reports

                                                          24           Debtor’s monthly operating reports are behind. Debtor will file operating reports for the
                                                          25   missing months shortly after it files a plan, which is its top priority.
                                                          26
                                                                       G. Relief from Stay
                                                          27
                                                                   All motions for relief from stay have been resolved.
                                                          28

                                                                                                                   2
                                                          Case: 20-50182     Doc# 69      Filed: 01/25/21      Entered: 01/25/21 18:04:21
                                                                                         Pierce Contractors, Inc. – STATUS CONFERENCE STATEMENT
                                                                                                                                                  Page 2 of 3
                                                           1          H. Other
                                                           2          Debtor has not sought or used cash collateral or credit to date. No motions to assume or
                                                           3
                                                               reject any executory contracts or unexpired leases have been or are expected to be filed.
                                                           4
                                                                                                                       THE MLNARIK LAW GROUP, INC.
                                                           5

                                                           6   Dated: January 25, 2021                                        /s/ William W. Winters
                                                           7                                                                  William W. Winters
                                                                                                                              Attorney for Debtor
                                                           8

                                                           9
The Mlnarik Law Group, Inc.




                                                          10

                                                          11

                                                          12
                              TELEPHONE (408) 919-0088
                               FACSIMILE (408) 919-0188
                                 Santa Clara, CA 95051
                                  2930 Bowers Avenue




                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                                   3
                                                          Case: 20-50182     Doc# 69      Filed: 01/25/21     Entered: 01/25/21 18:04:21
                                                                                         Pierce Contractors, Inc. – STATUS CONFERENCE STATEMENT
                                                                                                                                                  Page 3 of 3
